 In the Matter of Mississippi PRODUCTS, INC.,' EMPLOYERandCON-GRESS OF INDUSTRIAL ORGANIZATIONS, PETITIONERCase No. 15-R-2106.-Decided June 13, 1947Mr. John S. McLellan,of Pressmens Home, Tenn., for the Em-ployer.Mr. R. W. Starnes,of Jackson, Miss., for the Petitioner.Mr. W. L. Hines,of Hattiesburg, Miss., for the Intervenor.Mr. Bernard L. Balicer,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Jackson,Mississippi, on March 7, 1947, before George H. O'Brien, hearing of-ficer.2The hearing officer's rulings made at the hearing are free fromprejudical error and are hereby affirmed.3Upon the entire record in the,case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe Employer is a Mississippi corporation, wholly subsidiary toSears Roebuck and Company, a New York corporation. At its plantnear Jackson, Mississippi, the Employer has been engaged in themanufacture of desks, radio cabinets and similar furniture productssince August 1946.During the period it has been in operation, theEmployer has manufactured and shipped desks valued at approxi-mately $15,000 and subassembled stock approximating $30,000 inTitle as amended at the hearingFor the reasons set forth in SectionV, sefre,the Employer's motion to dismiss thepetition on the ground th.ut an election at this time would be premature is hereby denied3Subsequent to the hearing, the Employer moved the Board to strike from the record aletter which was appended to the C I. O's brief Inasmuch as the bumf and the letterare not part of the evidentiary record upon «hich the Board based its findings in resolvingthe issues litigated at the hearing, we find no prejudice in the submission of the letterThe Employer'smotion is lieieby denied.74 N L. R. B., No 26.107 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDvalue.The Employer anticipates that 20 percent of its raw mate-Iials,exceeding$100,000in value annually,will be obtained fromsources outside the State of Mississippi,and 90 percent of its finishedproducts,valued in excess of$100,000 annually,will be shipped to,points outside the State of Mississippi.The Employer admits and we findthat it is engagedin commercewithin the meaning of the National Labor Relations Act.IT.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization, claiming to represent em-ployees of the Employer.United Brotherhood of Carpenters and Joiners of America, hereincalled the Intervenor, is a labor organization affiliated with the Amer-ican Federation of Labor, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE, APPROPRIATE UNITThe parties are in substantial agreement that a unit of all produc-tion and maintenance employees, excluding dispatchers, clerks (ex-cept stock and receiving clerks), timekeepers, time-study men, assist-ant foremen and supervisory employees, comprise an appropriate unit.The Employer would also exclude, and the Petitioner and the Inter-venor would include, watchmen, production inspectors, boiler roomoperators, and receiving clerks.The Employer and the Intervenoralso desire to exclude stock clerks, whereas, the Petitioner seeks to in-clude them in the appropriate trait.Watchmen:The watchmen, who are deputized, provide protectionagainst fires and trespassers, and maintain order, direct. traffic, andfurnish directional information at the plant gate.One watchmanchecks lunch boxes and tool kits. Inasmuch as it does not appearthat the watchmen perform monitorial functions, we shall includethem in the unit."Production inspectors:The inspectors use standard measuringgames in checking whether parts are correctly cut and processed.* Jfatter of John Deere Dubuqueq') actor Company,72 NL R B 656 MISSISSIPPI PRODUCTS, INC.109They are required to have some technical knowledge so that the plantengineer can be advised of production defects to be corrected. In-spectors are paid more than unskilled production workers, but theirearnings do not exceed those of skilled production employees.Al-though the Employer plans to place the more highly skilled workerson an hourly basis plus an incentive rate, until that is effected, rejec-tion of defective items by the inspectors cannot affect the amount ofpay of production employees. Inasmuch as the work of the inspectorsis an ,integral part of the production process and thew working con-ditions are essentially similar to those of the production and main-tenance employees, we shall include them in the unit.'Boiler room operators:The boiler room operators control com-pressors, boilers. puunps, and similar machinery in the boiler room.They are under the supervision of the steam plant foreman who is, inturn, responsible to the plant engineer.The Employer alleges thatthe boiler room operators can recommend the discharge of laborersemployed in the boiler room.However, the laborers are only tem-porarily employed until a defect in the Employer's fuel handlingsystem has been repaired.We are of the opinion that the boilerroom operators are not supervisory employees within the Board'susual definition of that term. In view of the close relationship be-tween their functions and those of the other production and mainte-nance employees, and since no other organization is seeking to repre-sent the boiler room operators, we shall include them in the unit.'Stock and receiving clerks:The stock clerks issue and receive ma-terials, tools, and supplies kept in the stock room, which is located inthe warehouse area of the factory.The receiving clerk accounts forthe receipt of inatertals and supplies.The stock and receiving clerksmay handle tools and materials, but they normally do no manual la-bor.Although the Employer alleges that the stock and receivingclerks have power to recommend the discharge of laborers occasionallyassigned to assist them, we find that the record does not establish thatthey possess supervisory authority within the Board's usual definitionof that term.Inasmuch as they work in the plant under plant super-vision,we find that the duties and interests of the plant clerks inquestion are closely related to those of the production and mainte-nance employees.We shall therefore include them in the unit.Since the stock and receiving clerks are to be included, we see no reason0Matte, of TheSchathleConepany,69 N L It B 527flatter of Luminous Processes,Inc, 71N L R B 405;Matter of Textile MachrneWorbs,Inc,72 N L R B 566Matter of Ideal Roller d Manufactur inq Company, Inc.60 N L R B 110.5 at page 1107Matter ofPacific Mills,60 N L It B 467 at page 4707Matter of Goodman flannfaetniiny Company,58 N L It B 531(fatter of KearneytfTi crker Co) poi at,on,60 N L It B 148 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDto exclude other plant clerical employees, if any.Accordingly, weshall include all such employees.We find that all production and maintenance employees of the Em-ployer at its Jackson, Mississippi, plant, including watchmen, produc-tion inspectors, boiler room operators and plant clerical employees(including stock and receiving clerks), but excluding assistant fore-men, dispatchers, timekeepers, time-study men, office clerical em-ployees, and all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V. TIDE 1ETEp1MINATIONOF REPRI?SENTATIVESThe Employer contends that an election should not be directed atthis time, since less than 30 percent of its total contemplated forceis now employed.At the hearing, the Employer alleged that it antic-ipated increases in its working force at the rate of 175 employeeseach 30-clay period until it attained an ultimate force of approxi-mately 1,500 factory employees.By the Employer's own estimate ofemployment and terminations," therefore, the plant by now will havereached more than 50 percent of its projected factory complement.Furthermore, the plant is now producing finished products and atthe time of the hearing the production and maintenance employeesthen employed were representative of all but one of the employeecategories which the Employer stated that it would ultimately re-quire.oOn or about May 13, 1947, subsequent to the hearing, theEmployer advised the Regional Director that it then employed only528 factory employees and that it anticipated an expansion to 1,950employees.The Petitioner, however, claims that the Employer onIForceTeimi-YeEmploy-Termi-atnationMontharmeatsnationsmonth'speicent-endageAugust--------------------------------------------19461582713117 09September -----------------------------------------1946665813941 72October-------------------------------------------1946862520012 50November-----------------------------------------1946493921018 57December -----------------------------------------1946432622711 45January___________________________________________19471867034320 41February__________________________________________19472299747520 42The average monthly termination for the above per iod is 20 31 percent.At thetime of the hearing, the Employer had not employed any "rubbers," employeeswho willbe engaged in the finishing of certaintypes ofradio cabinets MISSISSIPPI PRODUCTS, INC.111that date had approximately 830 factory employees 10The Employerhas refused the Board permission to examine its pay-roll list to resolvethese conflicting contentions.In view of the Employer's refusel tosubmit a pay roll in substantiation of its more recent allegations, theBoard is justified in accepting the personnel estimates adduced at thehearing.Accordingly, we are of the opinion that an election at thistime is appropriate 11We shall, however, entertain a new petition for an investigationand certification of representatives affecting the employees involvedherein within the next year, but not before the expiration of 6 monthsfrom the date of any certification we may issue in the instant proceed-ing upon proof (1) that the number of employees in the appropriateunit is more than double the number eligible to vote in the electionhereinafter directed; and (2) that the Petitioner represents a sub-stantial number of employees in the expanded appropriate unit'DIRECTION OF ELECTION 13As part of the investigation to ascertain representatives for thepurposes of collective bargainingwithMississippi Products, Inc.,Jackson, Mississippi,an election by secret ballot shall be conductedas early as possible,but not later than thirty(30) days from the dateof this Direction,under the direction and supervision of the Re-gional Director for the Fifteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to Sec-tions 203.55 and 203.56, of National Labor Relations Board Rules andRegulations-Series 4, among the employees in the unit found ap-propriate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction,includingemployees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off,and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whetherthey desire to be represented by the Congress of Industrial Organiza-tions, or by United Brotherhood of Carpenters and Joiners of America,A. F. of L., for the purposes of collective bargaining,or by neither.10This total approximates the Employer's original estimate as to its anticipated personnelincreases.u Matter of Lord Manufacturting Company,66 N. L. R. B. 667;Matter of GoodyearTire & Rubber Company of Kansas,Inc,65 N L R.B. 532.13Matter of The Firestone TI.re &RubberCompany,69 N. L. It. B.634;Matter of Alumi-num Company of America,52 N. L. R. B. 1040.13Any participant in the election herein may, upon its prompt request to,and approvalthereof by,the Regional Director,have its name removed from the ballot.755420-48-vol. 74-9